Citation Nr: 0408493	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  99-00 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for service-connected 
postoperative residuals of laceration over the dorsal aspect 
of the right third metacarpophalangeal joint, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from July 1977 to July 1980.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the veteran's claim of 
entitlement to an increased evaluation for service-connected 
postoperative residuals of a laceration over the dorsal 
aspect of the right third metacarpophalangeal joint, 
currently evaluated as 10 percent disabling.  The veteran 
filed a timely notice of disagreement, and the RO provided a 
statement of the case (SOC).  In December 1998 the veteran 
perfected his appeal, and the issue was subsequently 
certified to the Board.  

The Board notes that in his December 1998 substantive appeal 
the veteran indicated a desire to present for a Travel Board 
hearing before a Veterans Law Judge (VLJ).  The Travel Board 
hearing was scheduled for July 28, 2000.  However, on the day 
of said hearing the VLJ was advised by the veteran's 
representative that the veteran's wife had just given birth 
and that the veteran wished to have his Travel Board hearing 
rescheduled.  

In correspondence dated August 2, 2000, the RO indicated its 
belief that the veteran had canceled his Travel Board 
hearing, and notified him therein that his claim was being 
forwarded to the Board for appellate review.  Later in August 
2000 the veteran submitted an Appellant's Brief, which 
indicated his desire to present for a videocnference hearing 
before a VLJ.  

The Board remanded the matter in September 2000.  The RO was 
instructed to contact the veteran and clarify whether he 
wished to present for a Travel Board hearing or a 
videocnference hearing.  Accordingly, the RO issued a letter 
in October 2000 which asked the veteran to clarify whether he 
desired to be afforded either type of hearing.  The veteran 
was advised that he should make his desires known as soon as 
possible, "preferably within 60 days."  

The veteran was advised by the Board's September 2000 remand 
and the RO's October 2000 correspondence of the need to make 
known as soon as possible whether he wanted a Travel Board or 
videoconference hearing.  However, in the three and one-half 
years that have passed since the issuance of said remand and 
correspondence, the veteran has failed to respond to the RO's 
request for clarification.  While the veteran is entitled to 
postpone a scheduled hearing before the Board for good cause, 
he may not postpone the hearing indefinitely.  See 
38 U.S.C.A. § 7102, 7105(a), 7107 (West 2002); 38 C.F.R. 
§ 20.702(c) (2003).  Therefore, and in order to prevent 
further delay, the Board will proceed to adjudicate the issue 
before us on appeal.  


FINDING OF FACT

The veteran's service-connected postoperative residuals of 
laceration over the dorsal aspect of the right third 
metacarpophalangeal joint is manifested by no more than 
favorable ankylosis of the long finger.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for service-connected postoperative residuals of 
laceration over the dorsal aspect of the right third 
metacarpophalangeal joint have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 U.S.C.A. § 1155 West (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5226 (1998); 38 C.F.R. § 4.71a, 
Diagnostic Code 5226 (effective August 26, 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision, 
cited above.

The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.  More specifically, the 
appellant was notified of the provisions of the VCAA, of VA's 
duty to assist, and of the evidence needed to support his 
claim in various documents, including correspondence from the 
RO dated in January 2003, as well as in the December 1998 
SOC, January and May 1999 SSOCs, May and June 2000 SSOCs, 
August 2002 SSOC, and April 2003 SSOC.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  The Board 
concludes that the notifications received by the appellant 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by 
the notice and assistance provided by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
in remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  Such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

II.  Factual Background and Discussion

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify various disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected disability now in issue, 
consisting of the postoperative residuals of a laceration 
over the dorsal aspect of the right third metacarpophalangeal 
joint, is currently evaluated as 10 percent disabling under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5226.  

Pursuant to DC 5226, ankylosis of the long finger, in either 
a favorable or unfavorable position, is evaluated as 10 
percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5226 (1998); see also 38 C.F.R. § 4.71a, DC 5226 (as 
effective from August 26, 2002).  A note attached to 
Diagnostic Code 5226 indicates that the adjudicator is to 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5226 (effective August 26, 2002).  

In the present case, a VA examination conducted in June 1998 
revealed that the veteran has a linear 2.5 x 0.2 centimeter 
scar over the right third finger, which was neither tender 
nor indurated.  

During clinical evaluation of the veteran's right third 
finger, he complained of an inability to extend the finger 
and difficulty grabbing and/or cutting things.  It was noted 
that the veteran could write.  The veteran could grasp, push, 
and pull objects.  The examiner noted a hard nodule on the 
dorsum of the right hand, which was nontender.  It was 
further noted that the veteran could not fully extend his 
right third finger.  The range of motion of the veteran's 
wrist was normal.  His strength was four out of five, and 
there was no evidence of edema.  X-rays revealed no evidence 
of acute fracture or dislocation.  

In May 2000 the veteran presented for another VA examination.  
At that time, clinical evaluation revealed a tender scar on 
the dorsum of the hand at the base of the middle finger.  The 
veteran still could not fully extend his right middle finger.  
The metacarpal phalangeal joint of the right middle finger 
had range of motion from 30 to 80 degrees.  The proximal 
interphalangeal joint had range of motion to 90 degrees, and 
the distal interphalangeal joint had range of motion from 20 
to 75 degrees.  

X-rays revealed deformity of the metacarpal head of the third 
digit compatible with an old fracture.  There was also 
evidence of a small ossific fragment measuring two 
millimeters in diameter in the region of the 
metacarpophalangeal joint, which the examiner noted might 
represent an intracapsular body that may be post-traumatic in 
etiology.  The veteran was diagnosed with deformity of the 
third metacarpal head of the right hand, compatible with old 
fracture.  

A letter from a private physician, Dr. H, indicated chronic 
flexion deformity of the veteran's right third finger due to 
a probable extensor tendon injury.  

Most recently, the veteran was afforded another VA 
examination in March 2002, which revealed a well-healed 
surgical scar along the length of the third metacarpal on the 
right.  The veteran had active range of motion of the third 
proximal interphalangeal joint limited to 90 degrees of 
flexion.  However, passive range of motion was within normal 
limits.  Active range of motion of all other digits was also 
within normal limits.  Grip strength was four out of five on 
the right, compared to five out of five on the left.  

X-rays continued to reveal deformity of the metacarpal head 
of the third digit compatible with old fractures.  The 
veteran was diagnosed with status post failed extension 
tendon region, third digit, and post-traumatic degenerative 
joint disease right hand, loss of range of motion third 
digit.  

Inasmuch as the veteran's service-connected right third 
finger condition is currently manifested by favorable 
ankylosis of the right third (long) finger, an evaluation of 
10 percent is appropriate.  Ten percent is the highest rating 
available under the schedule for ankylosis of the long 
finger, whether favorable or unfavorable.  See 38 C.F.R. 
§ 4.71a, DC 5226.  See 38 C.F.R. § 4.71a, DC 5226 (1998); see 
also 38 C.F.R. § 4.71a, Diagnostic Code 5226 (effective 
August 26, 2002).  

The Board has also considered whether the provisions of 38 
C.F.R. §§ 4.40 and 4.45 may provide a basis for an increased 
evaluation.  In the DeLuca case, the Court held that 38 
C.F.R. §§ 4.40 and 4.45 were not subsumed into the diagnostic 
codes under which the veteran's disabilities are rated, and 
that the Board has to consider the functional loss due to 
pain of a musculoskeletal disability under 38 C.F.R. § 4.40, 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  However, in Johnston v. Brown, 10 Vet. App. 
80, 85 (1997), the Court determined that if a claimant is 
already receiving the maximum disability rating available 
based upon symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable.  The veteran is now in receipt of a 10 
percent rating, the maximum allowable rating available under 
DC 5226.  Therefore, the aforementioned provisions of 38 
C.F.R. § 4.40 and § 4.45 are not for consideration.  See 
Johnston, 10 Vet. App. at 85.

The Board has considered the potential applicability of other 
diagnostic codes.  However, the veteran's right third finger 
disability does not warrant a higher evaluation under any 
other potentially applicable diagnostic codes.  See 38 C.F.R. 
§ 4.71a, DCs 5214-5230.  See also 38 C.F.R. § 4.118, DCs 
7800-7805.  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran's service-connected right third finger 
disability warrants no more than a 10 percent evaluation.  


ORDER

An evaluation in excess of 10 percent for postoperative 
residuals of laceration over the dorsal aspect of the right 
third metacarpophalangeal joint is denied.  




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


[NEW APPELLATE RIGHTS INFO, VA FORM 4597 (Jun 2003), 
ATTACHED]





 

